UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D/A Amendment No. 1 This Form 10-D is being amended because the 10-D was filed prior to Form ABS-EE being filed. No modifications were made to the Monthly Distribution Report. ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: February 11, 2017 to March 10, 2017 Commission File Number of issuing entity: 333-207567-04 Central Index Key Number of issuing entity: 000169011 CFCRE 2016-C7 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207567 Central Index Key Number of depositor: 0001515166 CCRE Commercial Mortgage Securities, L.P. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Central
